Citation Nr: 9928584	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, right sided, currently rated 20 percent 
disabling.

2.  Entitlement to an increased evaluation for partial 
laceration to the extensor tendon of the right (dominant) 
thumb, currently rated 10 percent disabling.

3.  Entitlement to restoration of a 10 percent rating for 
scar, status post depressed fracture of medial aspect of left 
tibia, currently rated zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from January 1964 to March 
1990.  

This appeal arises from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which confirmed a 20 percent rating 
for back strain and a 10 percent rating for a right thumb 
disability.  The appeal also arises from an April 1994 RO 
rating decision that effected a rating reduction of the 
veteran's service-connected left tibia fracture scar from 
10 percent to 0 percent.

In October 1997, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by paraspinal muscle spasms, loss of lateral spine 
motion, unilateral, in standing position.

2.  The medical evidence does not show disability more 
closely approximating severe lumbosacral strain; listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of bending in standing position, 
osteoarthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion are not shown.  

3.  Additional functional loss due to pain (to include on 
movement), weakness, excess fatigability, or incoordination 
of the lumbosacral spine is not shown. 

4.  The veteran's service-connected partial laceration of the 
extensor tendon of the right (dominant) thumb is manifested 
by impairment consistent with favorable ankylosis of the 
thumb; current symptoms do not approximate the criteria for 
unfavorable ankylosis of the thumb.

5.  Additional functional loss of the right thumb due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is not shown.

6.  A well-healed right thumb scar is not shown to cause any 
functional limitation or to be tender or painful.

7.  Without good cause, the veteran failed to report for 
examinations scheduled in conjunction with his claims for 
increased ratings for his back and right thumb disabilities.

8.  By rating action dated in September 1991, a 10 percent 
disability evaluation was assigned for a tender scar, status 
post depressed fracture of medial aspect of left tibia, 
effective from April 1, 1990.

9.  After reviewing the report of a VA examination conducted 
in August 1993, the RO issued a December 1993 rating action 
in which it proposed to reduce the disability evaluation 
assigned to the scar from 10 percent to a noncompensable 
rating.

10.  In an April 1994 rating action, the RO decision to 
reduce the evaluation of the left tibia scar to a 
noncompensable rating was made final, effective from July 1, 
1994.

11.  The reduction in rating of the scar was performed on the 
basis of a single report and did not give due consideration 
to whether there had been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.

12.  The preponderance of the evidence shows no improvement 
in the left tibial scar, which remains painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
partial laceration to the extensor tendon of the right 
(dominant) thumb are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5224, 7805 (1998).

3.  The claims for increased ratings for the veteran's back 
and thumb disabilities must be denied.  38 C.F.R. § 3.655(b) 
(1998).

4.  The preponderance of the evidence is against a reduction 
in rating of the left tibial scar from 10 percent to 
noncompensable.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.13, 4.118, Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible.  Even though the case was 
remanded to afford the veteran an additional VA examination, 
the veteran did not report for the examination or respond to 
any subsequent correspondence from the RO and neither the 
veteran nor his representative has offered good cause for 
failure to report nor has the veteran expressed a willingness 
to report.  The veteran did not respond to the RO's 
development letter of December 1997, the supplemental 
statement of the case issued in February 1999, or the May 
1999 letter indicating reduction of compensation for failure 
to report for examination for a disability not at issue here.  
The VA medical center used the veteran's last known address 
and the U.S. Postal Service returned none of the mail as 
undeliverable.  The information received from the veteran 
indicates that he could not take time off from work for the 
first examination and that he simply failed to report for the 
second examination.  The Board therefore attaches the 
presumption of regularity and finds that the veteran was duly 
notified, but, for reasons unknown to VA, he is no longer 
willing or able to participate in the prosecution of his 
claim.  Under these circumstances, the Board finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).  

I.  Lumbosacral Strain

A July 1991 VA examination report notes a history of back 
strain during active service with occasional pain and muscle 
spasms in the low mid-back, more toward the right side.  The 
veteran reportedly had at least one hyperextension of the 
back during active service that occurred while diving into a 
swimming pool.  The examination report notes that currently, 
there were no radicular symptoms.  Range of motion of the 
spine was to full forward flexion; however, backward 
extension was to zero degrees, and lateral bending and 
rotation were each to 10 degrees in both directions.  There 
was right paraspinous muscle spasm but no sciatic notch 
tenderness or radicular symptoms.  Distal motor and sensory 
response was normal.  The impression was chronic lumbosacral 
strain, right side.

In a September 1991 RO rating decision, service connection 
was established for chronic lumbosacral strain and a 20 
percent rating was assigned under Diagnostic Code 5295.

An August 1993 VA examination report notes flare-ups of pain 
in the back in the right sciatic notch with radiation down to 
the toes of the right foot.  The veteran reported that he 
could not sit for more than 15 minutes.  The examiner also 
noted severe paraspinous muscle spasms, greater on the right 
side.  Spinal flexion was limited to 45 degrees and extension 
was limited to 5 degrees.  Lateral bending and rotation were 
10 degrees in each direction.  Straight leg raising was 
negative at 60 degrees, bilaterally.  Sensation was 
diminished in the L5-S1 distribution of the right leg but 
motor function and reflexes were normal.  X-rays of the spine 
showed mild dextroscoliosis and mild diffuse spondylosis.  
The examiner noted that they were otherwise normal in every 
respect.  The examiner further noted that the veteran 
reported that episodes of extreme back pain were accompanied 
by a shifting feeling and a sense of extreme bowel urgency.  
The examiner therefore suspected possible nerve root 
involvement and recommended a Magnetic Resonance Imaging 
(MRI) to rule out disc herniation; however, the claims file 
does not indicate that this was carried out.

In September 1993, the veteran reported sharp pain in the 
lower right quadrant with a constant low-grade ache down his 
right leg when moving his back.  He reported that back pain 
restricted many of his routine activities and also that he 
was awakened at night by back pain.  In October 1993, the 
veteran reported that he wore a prescribed back brace 
continuously when not in bed and also applied heat to the 
affected regions two to three hours per day.  He reported 
that he could not work because of his back and his right leg 
and that he had been unemployed since November 1992.

In a January 1994 substantive appeal, the veteran reported 
back treatment at Groton Naval Hospital and that a VA 
neurology examination was scheduled.  He reported that his 
back caused marital problems and a minor vehicle accident.

Additional VA treatment reports received at the RO note that 
in February 1994, a neurological examination was completely 
normal, including straight leg raising.  A March 1994 VA EMG 
(electromyography) study notes some signs of right carpal 
tunnel syndrome and signs of non-active right C7-T1 
radiculopathy.  Right S1 radiculopathy with no sign of 
peripheral polyneuropathy or myopathy was reported.  An April 
1994 report notes signs of lumbosacral radiculopathy and 
right carpal tunnel syndrome.  Another April 1994 report 
notes that the veteran was wearing a TENS (transcutaneous 
electrical nerve stimulation) unit and was taking 
Nortriptyline for back pain.  

A June 1994 report notes that after the veteran began wearing 
a TENS unit, the pain in the neck, shoulders, and low back 
had decreased.  The report also notes that a home traction 
unit and a home whirlpool unit were provided.

A June 1994 VA spinal cord examination report notes that the 
veteran complained of low back pain with weakness and 
cramping.  He also reported right arm and leg weakness.  He 
reported popping of the back when twisting at the waist.  The 
examiner noted previous electromyography results and that the 
veteran could not lift because of pain.  The diagnoses were 
L5-S1 radiculopathy and chronic low back pain.  

An August 1994 report notes low back pain, a TENS unit, and 
use of Motrin for back pain.  The report notes that the 
veteran was working as a casino cashier.  Another August 1994 
VA report notes that April 1994 X-rays showed degenerative 
joint disease of C4-7, marked at C4-5 where there were 
narrowed foramens, bilaterally.  Another August 1994 report 
notes that the veteran was working at Foxwoods where he walks 
and goes up and down stairs without difficulty.  He tolerated 
sitting on a high stool for 10 minutes and could drive up to 
60 miles without discomfort.  He reportedly could also sleep 
without sings of right lower extremity pain.  His trunk 
flexibility had significantly improved and he could flex 
forward until his fingertips were six inches from the floor.  
All other movements were within normal limits except right 
lateral bending.  A December 1994 report notes that the 
veteran would begin "back school" today.  

In January 1995, the veteran reported that his back condition 
had deteriorated causing neurology problems in both legs. 

In October 1997, the Board remanded the issue to the RO for 
an additional VA examination to reassess the level of 
disability.  

The claims file indicates that the veteran did not report for 
a subsequently scheduled VA examination, nor did he or his 
representative offer good cause for failure to report.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

As noted in the factual background, a 20 percent disability 
evaluation for lumbosacral strain under Diagnostic Code 5295 
is in effect.  The veteran's symptoms are contemplated in the 
criteria for lumbosacral strain and Diagnostic Code 5295 
offers a higher evaluation, therefore, the Board will focus 
on those criteria.

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   See 38 C.F.R. § 4.71a, Code 5295 (1998).

The medical evidence of record indicates that the veteran's 
back disability was manifested in 1993 and 1994 by paraspinal 
muscle spasms, limitation of flexion, extension, lateral 
bending, and rotation.  Chronic low back pain and L5-S1 
radiculopathy were found.  Sensation was diminished in the 
L5-S1 distribution but motor function and reflexes were 
normal.  Mild diffuse spondylosis was shown by X-ray.  After 
back therapy and use of the TENS unit, however, the range of 
motion of the lumbosacral spine was reported to be within 
normal limits except for some limitation in lateral bending.  
The pain had also been decreased, albeit with the use of the 
TENS unit, Motrin, heat, and a whirlpool.  The Board finds 
that the current manifestations approximate the criteria for 
a 20 percent rating under Diagnostic Code 5295 as those 
criteria are fully met for muscle spasm on extreme forward 
bending with loss of lateral spine motion.  Although the 
earlier reported manifestations included significantly more 
loss of functional range of motion due to pain, the later 
reports do not indicate this. 

Looking at other potentially available diagnostic codes, the 
Board notes that higher evaluations are available for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  However, the evidence of 
record does not indicate more than slight limitation of 
motion.  A higher evaluation is also available for severe 
intervertebral disc syndrome under Diagnostic Code 5293; 
however, although lumbar disc herniation has been suspected, 
it has not yet been clinically demonstrated.  X-ray showed 
degenerative disc disease of the cervical spine, but this 
cannot be considered in the rating for lumbosacral strain.  
Likewise, in the absence of evidence of, or of disability 
comparable to, residuals of vertebral fracture of the lumbar 
spine or ankylosis (i.e., complete bony fixation) of the 
lumbar spine, evaluation of the veteran's back disability 
under either Diagnostic Code 5285, 5286, or 5289, 
respectively, is not appropriate.

For these reasons, the Board finds that the claim for a 
higher rating for lumbosacral strain must be denied.  

Moreover, as the veteran did not report for the additional VA 
examination to assess any additional functional loss due to 
pain weakness, and etc., and has not shown good cause, the 
claim must be denied.  38 C.F.R. § 3.655(b).  

The Board also finds no showing that the veteran's service-
connected lumbosacral strain reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation in excess of 20 percent on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service connected low back disability is not shown to have 
significantly impacted his employment (beyond that which is 
contemplated in the rating assigned).  Such problems also are 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Right Thumb

A July 1991 VA examination report notes an accidental 
laceration of the veteran's right hand during active service.  
In July 1991, a diagnosis of partial laceration to the 
extensor tendon of the right dominant thumb, with moderate 
instability, was given.

In a September 1991 RO rating decision, service connection 
was established for partial laceration of the extensor tendon 
of the right dominant thumb, with moderate instability, and a 
10 percent rating was assigned under Diagnostic Code 5299-
5224.  Service connection was also established for a 
laceration scar along the dorsum of the right hand and 
noncompensable rating was assigned under Diagnostic Code 
7805.  

An August 1993 VA examination report notes continued cramping 
and weakness in the right hand.  In addition, a ganglion cyst 
developed that required excision some time after the initial 
injury.  The examiner noted current evidence of lacerations 
over the dorsum of the thumb.  There was full mobility and 
reasonable extensor strength despite the extensor tendon 
laceration.  There was diminished sensation on the ulnar side 
of the right thumb.  Range of motion of the digits, thumb, 
and wrist was normal.  X-rays showed no evidence of fracture 
but did show mild soft tissue swelling around partial volar 
subluxation of the first metacarpal phalangeal (MCP) joint.

A February 1994 VA treatment report notes complaint of right 
hand and third and fourth digit numbness.  The report notes 
that a neurology examination was completely normal and that 
EMG/NCV (nerve conduction velocity) study of the right upper 
extremity was planned.  A March 1994 VA EMG study notes some 
signs of right carpal tunnel syndrome and signs of non-active 
right C7-T1 radiculopathy.  The examiner reported that there 
was no sign of peripheral polyneuropathy or myopathy.  An 
April 1994 VA treatment report notes that the examiner had 
referred to the EMG report and felt that it revealed signs of 
cervical and lumbosacral radiculopathy and right carpal 
tunnel syndrome.

A June 1994 VA examination report notes right carpal tunnel 
syndrome shown by EMG.

VA clinical reports indicate that the ulnar collateral 
ligament of the right thumb was grossly enlarged in April 
1994.  At that time, an enlarged nodule consistent with an 
old Stenor lesion was noted.  The joint was volarly 
subluxated and there was about 40 percent instability of the 
joint.  X-rays showed a large cyst in the metacarpal head and 
a hint of exostosis at the origin of the radio-collateral 
ligament indicating possible injury in that area as well.  
The impression was ulnar collateral ligament injury with 
chronic instability.  

A surgery report from The William Backus Hospital notes that 
the veteran underwent surgery in May 1994 for reconstruction 
of the ulnar collateral ligament of the right thumb using a 
longus tendon graft.  The right thumb fully recovered from 
the surgery, according to the report.  

A subsequent VA report dated in June 1994 notes that the 
ligament was stable and that range of motion exercises had 
begun.  An August 1994 report notes right carpal tunnel 
syndrome and some numbness that hindered the veteran at work.  
A November 1994 VA treatment report notes 6 months status 
post right carpal tunnel release and right thumb ligament 
repair.  The veteran was much improved but had occasional 
numbness and tingling.  A November 1994 report notes that the 
veteran still complained of occasional numbness and tingling 
in the right hand, but that he was much improved since pre-
op.  The scar was well-healed.  A December 1994 VA treatment 
report notes use of a splint pin in the right hand for carpal 
tunnel syndrome.

In October 1997, the Board remanded the issue to the RO for 
an additional VA examination to reassess the level of 
disability.  The veteran did not report for a subsequently 
scheduled VA examination, nor did he or his representative 
offer good cause for failure to report.

Favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation.  Ankylosis is considered to be favorable 
when the ankylosis does not prevent flexion of the tip of the 
thumb to within 2 inches (5.1 cm.) of the median transverse 
fold of the palm.  It is unfavorable when it precludes such 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).

Scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, tender, painful, 
or burn scars are to be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805 (1996).  

The medical evidence reflects that the service-connected 
partial laceration of the extensor tendon of the right 
(dominant) thumb is manifested primarily by occasional 
numbness and tingling.  Although instability had been 
manifested prior to the surgery, the ligament was noted to be 
stable, postoperatively.  Moreover, no postoperative range of 
motion data is available due to the veteran's failure to 
report for VA examination.  As such, the medical evidence of 
record indicates thumb impairment consistent with favorable 
ankylosis of the right (dominant) thumb and does not indicate 
that the current symptoms approximate the criteria for 
unfavorable ankylosis of the thumb.  Because continued 
instability has not been demonstrated postoperatively, the 
Board need not consider VAOPGCPREC 23-97.  The Board 
therefore finds that the claim for a higher rating for 
partial laceration to the extensor tendon of the right 
(dominant) thumb must be denied. 

The Board does not find any other diagnostic code, which if 
used, would benefit the veteran.  Neither does the evidence 
indicate that the laceration scar warrants consideration of a 
compensable rating as it is shown to be well healed and no 
other symptoms have been reported.  The Board also notes that 
the veteran has right carpal tunnel syndrome with numbness of 
the third and fourth digits and also some C-7 radiculopathy; 
however, these disorders are not ratable as part of the 
service-connected disability.

Moreover, as the veteran did not report for the additional VA 
examination to assess any additional functional loss due to 
pain weakness, and etc., and has not shown good cause, the 
claim must be denied.  38 C.F.R. § 3.655(b).  

The Board also finds no showing that the veteran's service-
connected partial laceration to the extensor tendon of the 
right dominant thumb reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation in excess of 10 percent on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not shown to have significantly impacted his employment 
(beyond that which is contemplated in the ratings assigned).  
Such problems also are not shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Left Tibia Scar

The Board finds that the claim for entitlement to restoration 
of a 10 percent evaluation for the service-connected left 
tibia scar is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107; that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  The Board further finds 
that the RO has met its duty to assist in developing the 
facts pertinent to the veteran's claim.

A VA examination report dated in July 1991 indicates a two-
inch laceration over the medial aspect of the left tibia, 
depressed five millimeters and about five millimeters wide.  
It was reported to be minimally tender to palpation.  

In a September 1991 RO rating decision, service connection 
was established for a tender scar, status post depressed 
fracture of medial aspect of the left tibia.  A 10 percent 
rating was assigned under Diagnostic Code 7804-5262, 
effective from April 1, 1990.

An August 1993 VA examination report notes only the existence 
of a 2-inch scar over the left tibia.  An October 1993 
addendum to an August 1993 VA examination report indicates 
that the service-connected left tibia scar is well healed, 
non-tender, and not raised.  

In a December 1993 rating action, the RO proposed to reduce 
the evaluation for the left tibia scar to noncompensable, 
based on the August 1993 VA examination report.  The veteran 
was notified by letter of this proposal in January 1994.

In April 1994, the RO reduced the evaluation for the left 
tibia scar to noncompensable, effective from July 1, 1994.  
The veteran was notified of the reduction by letter dated in 
April 1994.  

In an April 1994 notice of disagreement, the veteran reported 
that the scar became tender with any striking, even slightly, 
and that his socks and trousers abraded the scar.  He 
reported that he did not recall the August 1993 VA examiner 
even looking at the scar but that the examiner later 
telephoned asking if the scar bothered him.  He recalled that 
he replied that the scar did not bother at that time.  The 
veteran felt that the examiner had called apparently because 
he forgot to examine the scar.  

A June 1994 VA scars examination report indicates that the 
veteran complained of scar pain.  A 7 cm. well-healed scar 
was noted on the left shin.  The diagnosis was "scars with 
pain."

An RO rating action dated in January 1995 confirmed the 
rating reduction and noted that a statement of the case would 
be issued.  The veteran was notified of this decision in a 
letter dated in February 1995.

In March 1996, the RO issued a supplemental statement of the 
case addressing the rating reduction for the left tibial 
scar.  

In October 1997, the Board remanded the issue to the RO for 
an additional VA examination to determine whether the scar 
was painful or whether it caused other functional impairment.   

A note in the claims file indicates that the veteran failed 
to report for a scheduled VA examination in conjunction with 
the claim.  As such, the Board must rate on the evidence of 
record.  As an appeal from an adverse decision-a reduction-
taken at VA initiative rather than a claim for increase, this 
failure to report is not fatal under 38 C.F.R. § 3.655.

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (1998).  The Board finds compliance in 
the instant case.  The RO issued a rating decision in 
December 1993 proposing the reduction in the veteran's 10 
percent disability evaluation for left tibia scar, and he was 
properly notified of the proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the VA 
receives the request within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  See 
38 C.F.R. § 3.105(e), (h) (1998).

The current version of 38 C.F.R. § 3.344(a) was in effect at 
the time of the reduction.  In that regulation, the Secretary 
established specific requirements that must be met for VA to 
reduce certain service-connected disability ratings.  
Specifically, that section provides, inter alia:

It is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history...Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction. Ratings on 
account of diseases subject to temporary 
and episodic improvement...will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated...Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  


Paragraph (c) of 38 C.F.R. §  3.344 provides:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods of time 
at the same level (5 years or more).  
They do not apply to disabilities which 
have not become stabilized or which are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.

The Board notes that the rating in this case was not in 
effect for a period of five years or more; however, in 
addition to 38 C.F.R. § 3.344, there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Specifically, 38 C.F.R. § 4.1 states that "[i]t is. . . 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history."  Similarly, 38 C.F.R. § 4.2 establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  Furthermore, 
38 C.F.R. § 4.13 provides: "When any change in evaluation is 
to be made, the rating agency should assure itself that there 
had been an actual change in the condition, for better or 
worse, and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms."  Finally, 
38 C.F.R. § 4.10 establishes that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment", and 38 C.F.R. § 4.2 directs that "[e]ach 
disability must be considered from the point of view of the 
veteran working or seeking work."

At the time of the decision to reduce the veteran's 
disability evaluation, service connection had been granted 
for a well-healed left tibia scar under Diagnostic Code 7804-
5262.  Impairment of the tibia is rated under Diagnostic Code 
5262 and tender and painful scars are rated under Diagnostic 
Code 7804.  The diagnostic codes that were in effect at the 
time of the rating reduction have remained in effect.  
Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  See 38 C.F.R. 
§ 4.118, Code 7804 (1998).  The schedule does not provide a 
zero percent evaluation for scars.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1998). 

The records show that the basis upon which the RO considered 
a reduced rating appropriate in April 1994 was a single 
statement in a VA compensation and pension examination 
report.  All other medical evidence (and lay evidence) 
submitted both prior to and since the reduction indicates 
that there is at least some tenderness or pain associated 
with the left tibia scar.  Thus, the preponderance of the 
evidence does not warrant any reduction.  Moreover, giving 
due consideration to whether there had been an actual change 
in the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms, the Board must conclude that the 
reduction in rating was improper, and that a restoration of 
the 10 percent rating is warranted under 38 C.F.R. §§ 4.7 and 
4.13.


ORDER

1.  The claim for an increased evaluation for chronic 
lumbosacral strain, right sided, is denied.

2.  The claim for an increased evaluation for partial 
laceration to the extensor tendon of the right (dominant) 
thumb is denied.

3.  Restoration of the 10 percent rating for service-
connected left tibia scar is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

